Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not definite what is meant by wherein a virtual medial plane runs in a middle of a cross-section of the channel between a virtual first tangent plane of the cross-section through one nozzle opening of the multiple nozzle openings and a virtual second tangent plane of the cross-section on a side of the channel opposite to the one nozzle opening, wherein the virtual medial plane, the virtual first tangent plane, and the virtual second tangent plane are parallel to each other, and wherein the cross-section of the channel in a region of the one nozzle opening is shaped in such a way that the virtual medial plane divides the cross-section into a first cross- sectional area adjacent to the one nozzle opening and a second cross-sectional area on the side of the channel opposite to the one nozzle opening, as recited in claim 9.  The geometry claimed in the aforementioned portions of claim 9 is not definite and it is not definite how the elements in the above recitation are structured and interrelated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020129902 A1 to Babayan et al. (“Babayan”) in view of US 20040206305 A1 to Choi et al. (“Choi”).
	Babayan discloses:
Regarding claim 9, as best understood: 
a discharge space (e.g., a gap between the upper and lower electrodes 16 and 14, wherein electrode 14 is switched to ground, and radio frequency (RF) power at 13.56 megahertz is applied to electrode 16, causing a plasma to be generated and maintained between them) (e.g., Fig. 1, 3 and 4 and para 14-16, 42, 43, 103, 104, 106);
wherein the device is configured to generate the atmospheric plasma jet in the discharge space (e.g., Fig. 1, 3 and 4 and para 16, 42, 43, 103, 104, 106), 
wherein a nozzle assembly (e.g., cover 34, main body 38a, cavity 38b) is connected to the discharge space in such a way that the atmospheric plasma jet generated in the discharge space is introduced into the nozzle assembly via an inlet (e.g., holes in body 38a) of the nozzle assembly (e.g., Fig. 2-3 and para 49-59), 
wherein the nozzle assembly comprises a channel (e.g., channel of cavity 38b from body 38a to cover 34) which is connected to the inlet of the nozzle assembly such that the atmospheric plasma jet introduced into the inlet of the nozzle assembly is conducted through the channel (e.g., Fig. 2-3 and para 49-59), 
wherein multiple nozzle openings (e.g., openings in the cover 34) are provided in a channel wall (e.g., cover 34) along the channel, through which the atmospheric plasma jet which is conducted through the channel can exit the nozzle assembly (e.g., Fig. 2-3 and para 49-59); and
Regarding claim 10, as best understood: the device is configured to generate the atmospheric plasma jet by means of an arc-like discharge in a working gas, wherein the arc-like discharge can be 
	Babayan does not explicitly disclose wherein a virtual medial plane runs in a middle of a cross-section of the channel between a virtual first tangent plane of the cross-section through one nozzle opening of the multiple nozzle openings and a virtual second tangent plane of the cross-section on a side of the channel opposite to the one nozzle opening, wherein the virtual medial plane, the virtual first tangent plane, and the virtual second tangent plane are parallel to each other, and wherein the cross-section of the channel in a region of the one nozzle opening is shaped in such a way that the virtual medial plane divides the cross-section into a first cross- sectional area adjacent to the one nozzle opening and a second cross-sectional area on the side of the channel opposite to the one nozzle opening, and wherein a cross-sectional surface of the first cross-sectional area differs from a cross-sectional surface of the second cross-sectional area (as recited in claim 9).  
However, Choi discloses:
Regarding claim 9, as best understood: 
wherein a nozzle assembly (e.g., processing chamber 102) is connected to the discharge space of Babayan set forth above in such a way that the atmospheric plasma jet generated in the discharge space is introduced into the nozzle assembly via an inlet (e.g., entry port 180) of the nozzle assembly (e.g., Fig. 1 and para 21 and 32), 
wherein the nozzle assembly comprises a channel (e.g., plenum 164) which is connected to the inlet of the nozzle assembly such that the atmospheric plasma jet introduced into the inlet of the nozzle assembly is conducted through the channel (e.g., Fig. 1-2 and para 34-40), 
wherein multiple nozzle openings (e.g., plurality of gas passages 162) are provided in a channel wall along the channel, through which the atmospheric plasma jet which is conducted through the channel can exit the nozzle assembly (e.g., Fig. 1 and para 34), 

wherein the virtual medial plane, the virtual first tangent plane, and the virtual second tangent plane are parallel to each other (e.g., Fig. 1-2 and para 34-40), and 
wherein the cross-section of the channel in a region of the one nozzle opening is shaped in such a way that the virtual medial plane divides the cross-section into a first cross- sectional area adjacent to the one nozzle opening and a second cross-sectional area on the side of the channel opposite to the one nozzle opening (e.g., Fig. 1-2 and para 34-40), and 
wherein a cross-sectional surface of the first cross-sectional area differs from a cross-sectional surface of the second cross-sectional area (e.g., Fig. 1-2 and para 34-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Babayan as suggested and taught by Choi in order to provide uniform distribution through the passages.
Response to Amendment
The amendment of 01/19/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the prior interview.  The remarks then address a previous claim objection.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the related amendments.  As noted above, the amended language is not definite after further review as set forth above.  The remarks then address the previous prior art rejections, which are no longer applied, and the 01/19/2021 claims are presently rejected as obvious .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 18, 2021